Citation Nr: 0708541	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for renal cell 
carcinoma.

3.  Entitlement to service connection for atrial 
fibrillation.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to March 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for the disabilities at issue.


FINDINGS OF FACT

1.  The veteran was a cook in service.

2.  Any in-service back complaints were acute and transitory 
and resolved without residual disability.  

3.  A disability of the lumbar spine was first demonstrated 
many years after service and is unrelated to any incident in 
service.

4.  Renal cell carcinoma was initially documented many years 
after service, and there is no competent medical evidence 
demonstrating that it is related to service or any radiation 
exposure therein.  

5.  Atrial fibrillation, if present, was demonstrated many 
years after service, and there is no competent medical 
evidence to link it to service.

6.  Diabetes mellitus was first shown many years after 
service, and there is no clinical evidence to link it to 
service, to include exposure to radiation.

7.  Benign prostatic hypertrophy was initially demonstrated 
many years after service, and there is no competent medical 
evidence to relate it to service, to include exposure to 
radiation therein.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Renal cell carcinoma was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  Atrial fibrillation was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006)

4.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in August and October 2003 letters, the RO 
provided notice to the veteran regarding what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  The Board notes that a letter complying with 
Dingess was sent to the veteran in March 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private medical records, and statements submitted on behalf 
of the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing, and private and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §  1131.  38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma, diabetes mellitus, or cardiovascular disease 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are not available.  In 
cases such as these, the VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim was 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

	I.  Lumbar spine

The evidence supporting the veteran's claim includes his 
allegations, statements from acquaintances and private 
medical records.  The veteran asserts that he injured his 
back during basic training and that he continued to have 
problems with his back throughout his period of service.  He 
also claims that he was told by a physician in service to 
have his back treated by a civilian physician.  When he was 
seen at a VA outpatient treatment clinic in July 2003, the 
veteran again related that he had hurt his back in basic 
training.  

Private medical records show that the veteran was seen in 
October 2000 and he had lumbar spinal stenosis.  Surgery on 
the lumbar spine was performed at a private hospital in July 
2003.  In December 2004, a private physician related that he 
had initially seen the veteran in November 2002 and that he 
had evidently hurt himself 20 years earlier in a fall in 
service.  The veteran related that he had experienced back 
problems ever since.  The physician opined that, based on the 
veteran's history, the problems with his back are the result 
of an injury to the spine in service.  

Similarly, the Board notes that a chiropractor reported in 
January 2005 that he had treated the veteran for back 
problems since 1986.  He noted that the veteran had related 
that he had first hurt his back by falling when he was in 
service.  He opined that, based on the veteran's history, the 
problems he had with his back since the in-service injury 
were the result of a fall he had in service.

The veteran has submitted statements from a number of 
individuals relating to his back condition.  The statements 
are to the combined effect that the veteran did not have any 
back problems prior to service, and that he injured his back 
in service.  Two writers related that the veteran sought 
treatment for his back injury in service, and that he went to 
private doctors following his discharge from service.  
Another writer indicated that he had served with the veteran.  
He related that the veteran told him that he had injured his 
back during basic training.  He added that he had recently 
seen the veteran and believed that he still had a chronic 
back problem from that time.

The evidence against the veteran's claim includes private 
medical records.  The Board notes that the veteran was seen 
in a private facility in February 1969 and reported that he 
had fallen that morning about 12 to 14 feet from a scaffold.  
He said that he landed on his feet, but then his feet went 
out from under him and he sat down sharply.  He subsequently 
had pain in the lumbar region.  X-ray studies revealed a 
compression fracture of the anterior portion of L2 and a 
question of slight compression of L1.  

When he was treated for stenosis of the lumbar spine in 
October 2000, the veteran reported that about ten months 
earlier he had developed pain in the right buttock radiating 
to the right thigh.  It is significant to observe that 
neither on this occasion nor when seen in February 1969, did 
the veteran describe any previous injury or treatment for his 
low back.  

The Board concedes that a private physician and a 
chiropractor have attributed the veteran's current disability 
of the back to a fall in service.  Clearly, this conclusion 
is based on the history provided by the veteran.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the diagnoses.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  There is no clinical evidence in 
the record to support the veteran's allegations that he has 
continued to have back problems following service.  Even if 
the veteran did sustain a fall in service, it must be 
concluded that any back complaints were acute and transitory 
and resolved without residual disability.  In this regard, 
the veteran was able to serve for more than three years after 
the alleged injury, and his DD Form 214 does not indicate he 
was separated for disability. 

Accordingly, the Board concludes that the medical evidence is 
of greater probative value than the veteran's allegations 
regarding the onset of his current back disability.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds, therefore, that the preponderance of the evidence is 
against the claim for service connection for degenerative 
disc disease of the lumbar spine.

	II.  Renal cell carcinoma 

The veteran claims entitlement to service connection for 
renal cell cancer due to his exposure to radiation from radar 
equipment.  His DD Form 214 confirms that his specialty was 
senior cook.  He asserts that he was exposed to radiation at 
a base in Iceland that was a radar site.  

Claims based upon exposure to ionizing radiation are governed 
by two separate regulations and each provides a separate and 
distinct basis for establishing service connection based on 
exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311 (2006).  However, neither of those regulations is 
applicable in this case.

The United States Court of Appeals for Veterans Claims has 
taken judicial notice that radar equipment emits microwave-
type, non- ionizing radiation.  Rucker v. Brown, 10 Vet. App. 
67, 69, 71-72 (1997) (citing The Microwave Problem, 
Scientific American, September 1986; Effects upon Health of 
Occupational Exposure to Microwave Radiation (RADAR), 
American Journal of Epidemiology, Vol. 112, 1980; and 
Biological Effects of Radiofrequency Radiation, United States 
Environmental Protection Agency, September 1984).  Therefore, 
radar exposure (non-ionizing) is not the type of radiation 
exposure addressed by the VA regulations found at 38 C.F.R. 
§§ 3.309, 3.311 (2006).

Those regulations permit service connection for certain 
cancer types, including urinary tract cancers, for 
"radiation-exposed" veterans.  However, a "radiation- exposed 
veteran" is defined as a veteran who was involved in a 
"radiation-risk activity" during military service.  
Regulations define "radiation-risk activities" to include: 
participation at atmospheric nuclear tests; being present at 
Hiroshima or Nagasaki during specific periods of time; and 
service at specific nuclear weapons production facilities.  
38 C.F.R. §§ 3.309(d)(3) (2006).  In the present case, the 
evidence of record does not reveal that the veteran meets any 
of the criteria to be considered a "radiation-exposed 
veteran" for purposes of service connection for his renal 
cell cancer under 38 C.F.R. § 3.309.  Furthermore, the 
veteran does not contend, and the evidence does not 
establish, that he was otherwise exposed to ionizing 
radiation, to permit application of 38 C.F.R. § 3.311.

Although the veteran may not take advantage of 38 C.F.R. §§ 
3.309(d) and 3.311, he may still establish entitlement to 
service connection if the evidence of record shows that the 
renal cell cancer is related to service, or manifest to a 
compensable degree within one year following discharge from 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

The evidence supporting the veteran's claim includes his 
statements and private medical records.  The veteran was seen 
for a follow-up visit by a private physician in December 
1998.  He had completed testing, including an abdominal 
ultrasound which revealed a solid mass in the lower pole of 
the left kidney.  A transabdominal radical left nephrectomy 
was performed later that month.  The pathology report 
demonstrated renal cell carcinoma.  

The evidence against the veteran's claim includes the medical 
reports of record.  Although it is true that the veteran had 
renal cell carcinoma, the fact remains that it was initially 
demonstrated more than 30 years following the veteran's 
discharge from service.  The only evidence supporting the 
veteran's allegation that it is linked to service consists of 
his own statements.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Despite being given ample 
opportunity to do so, the veteran has not provided any 
competent medical evidence that establishes that his renal 
cell carcinoma is related in any way to service, to include 
any exposure to radiation therein.  Accordingly, in the 
absence of competent medical evidence showing that the 
carcinoma, which initially manifested many years after 
service, is related to service, there is no basis on which 
the veteran's claim may be granted.  The Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for renal cell carcinoma.

	III.  Atrial fibrillation 

The evidence supporting the veteran's claim includes his 
statements and some medical records.  The veteran was seen by 
a private physician in April 1996 and it was indicated that 
he continued to have palpitations.  The examiner noted that 
based on the description, it seemed as if they were premature 
beats.  The veteran stated that he noticed them when he was 
walking or exerting himself.  The veteran indicated that he 
had undergone a Holter monitor study about one year earlier 
and it sounded as if they were probably premature ventricular 
contractions.  An electrocardiogram showed nonspecific T wave 
changes that represented a difference from a tracing done in 
the 1980's.  Clinical records dated from 1998 reveal that the 
veteran was seen for palpitations.  It was noted in January 
2003 that the veteran had recently been admitted for atrial 
fibrillation and was converted nearly spontaneously after 
medication.  It was reported that an echocardiogram during 
the hospitalization disclosed mild left atrial enlargement.

The evidence against the veteran's claim includes the medical 
evidence of record.  In this regard, the Board points out 
that there is no objective evidence for many years following 
service of treatment for atrial fibrillation.  The veteran 
was seen 
at a private facility in July 1967 for complaints of 
discomfort in the left chest and left arm.  An examination 
revealed that the heart was not enlarged and sounds 
were of good quality.  No murmurs were heard.  The evaluation 
included an electrocardiogram and an exercise test, both of 
which were reportedly normal.  The impression was that the 
veteran's discomfort was arising from the chest wall.  A 
Holter monitor study in August 2003 revealed occasional 
premature ventricular contractions, but no evidence of 
intermittent atrial fibrillation was noted.  

The initial indication of any abnormalities of the heart was 
many years following the veteran's separation from service.  
There is no clinical evidence to support the veteran's 
allegation that atrial fibrillation, if present, is related 
to service or radiation exposure therein.  The veteran's 
assertions to that effect have no probative value.  See 
Espiritu.  The Board concludes that the medical findings are 
of greater probative value than the veteran's allegations 
regarding the onset of atrial fibrillation.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for atrial 
fibrillation.  

	IV.  Diabetes mellitus 

During the hearing before the undersigned, the veteran 
acknowledged that diabetes mellitus was diagnosed around 
1998.  He testified that he had constantly been thirsty 
during service.  He also asserted that he was told when 
diabetes was finally discovered that he could have had it for 
years.  The Board notes that when the veteran was in January 
1999, it was reported that his blood sugar had been elevated 
during kidney surgery.  It was noted that his blood sugar had 
previously had a slight elevation and he was advised to 
follow a diabetic program.  He was seen for non-Insulin 
dependent diabetes mellitus in February 1999.  There is no 
clinical evidence demonstrating that diabetes mellitus was 
present in service or within one year following the veteran's 
discharge from service.  

The only evidence supporting the veteran's claim consists of 
his statements.  Since the veteran is not a medical expert, 
he is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu, 2 Vet. App. 492.  
It is not disputed that diabetes was initially manifested 
many years after service.  There is no clinical evidence 
demonstrating that diabetes mellitus was present in service 
or within one year following the veteran's discharge from 
service.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus.  

	V.  Benign prostatic hypertrophy 

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The veteran asserts 
that he was treated for a prostate condition during service.  
He maintains that his symptoms included frequency and 
burning.  The initial indication of any prostate problem was 
when the veteran was seen in a private clinic in May 1989 
when he reported symptoms that the examiner said were 
compatible with prostatitis.  It was noted that the veteran 
was having some urgency and mild dysuria.  Following an 
examination, the impression was low grade prostatitis.  The 
veteran's prostate was noted to be enlarged in December 1998, 
and prostatitis was reported on various occasions between 
1999 and 2003.  Following an examination in November 2002, 
the impression was benign prostatic hypertrophy, controlled. 

The evidence against the veteran's claim includes the private 
medical records.  The initial clinical evidence of 
prostatitis was many years after service.  There is no 
objective evidence to link this to service.  It is 
significant to point out that when the veteran was treated 
for prostate-related complaints, he never described a history 
of his symptoms dating to service.  In addition, there is no 
competent medical evidence of record linking benign prostatic 
hypertrophy to service or radiation exposure therein.  The 
Board concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
benign prostatic hypertrophy.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine, renal cell carcinoma, atrial fibrillation, 
diabetes mellitus and benign prostatic hypertrophy is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


